Citation Nr: 1332226	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  08-31 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic low back disability with radiculopathy, to include as secondary to service-connected residuals of a right Achilles tendon injury, status post surgical repair, and left ankle strain. 

2.  Entitlement to service connection for a chronic neck/cervical spine disability and shoulder disability, to include as secondary to service-connected residuals of a right Achilles tendon injury, status post surgical repair, and left ankle strain.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served with Reserve components at various times between July 1984 and April 2005, including verified active duty for training (ACDUTRA) periods from July to December 1984, from February 13 to May 13, 1987, and from August 21 to 28, 1999. 

In October 1999, the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, granted service connection for residuals of a right Achilles tendon injury incurred in the line-of-duty on August 25, 1999.  Thus, the August 21 to 28, 1999, ACDUTRA period became active military service by virtue of a right ankle disability incurred therein (see 38 U.S.C.A. §§ 101 (2)), and the Veteran acquired the status of Veteran based only on the August 1999 period of ACDUTRA and not for any other period. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision that, inter alia, denied service connection for a chronic low back disability with radiculopathy, to include on a secondary basis, and denied service connection for a chronic neck/cervical spine/shoulder disability, to include on a secondary basis.  In April 2010 and July 2012, the Board adjudicated other appealed issues, but remanded these issues for additional development.  The claims were remanded again in May 2013.  Unfortunately, further development is required.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

In May 2013, the claims were remanded in pertinent part in order for VA to obtain an adequate medical opinion from the VA examiner who conducted a September 2010 VA orthopedic examination regarding whether it is at least as likely as not that any neck, shoulder or lower spine disorder was caused or aggravated by a November 6, 1994, motor vehicle accident (MVA).  

The requested opinion was obtained in June 2013.  The VA examiner reported "I was the September 2010 VA orthopedic examiner who saw this patient.  In that exam it was apparent that she had problems with the cervical and lumbar spines prior to November 1994.  Her shoulder pain was probably referred from the cervical spine.  My examination did not focus on the November 1994 MVA.  To ascertain the relevance of this accident in the causation or aggravation of the neck and the back I would need to see specific documentation of that event and follow-up thereafter.  I could not find it in VBMS.  Hence, it is less likely as not related to service based on the lack of evidence in the c-file."  

In its May 2013 remand, the Board specifically noted that that there is some evidence that the Veteran was in an MVA on November 6, 1994, namely, a November 1994 report from Crawford Long Hospital that notes a neck and back injury in an MVA on November 6, 1994; a February 1995 report from Dr. F.C., in which he stated that the Veteran had missed two previous appointments on November 30, 1994, and December 8, 1994; and a March 1996 statement from Dr. F.C. noting that the Veteran "cannot do 'push-ups' presently or in the future due to back and neck injuries from an auto accident in 11/6/94."

The Board has carefully reviewed the VBMS paperless claim processing system and has found each of these records previously referenced by the Board.  It notes, however, that it appears the September 2010 VA examiner is correct in her determination that VBMS does not contain specific documentation of the November 1994 motor vehicle accident.  This appears to be the case because the documentation does not exist in VBMS, not that it cannot be located.  The Board further notes, however, that although not specific to treatment, there is a November 6, 1994, record from Crawford Long Hospital that contains a provisional diagnosis of fracture transverse process L-1; neck and back sprain.  The rest of the handwriting is not legible.  This record is located on page five of the VBMS document dated November 16, 2006, entitled Medical Treatment Record - Non-Government Facility.  

The examiner is incorrect in her determination that VBMS does not contain specific documentation of follow-up treatment following the November 6, 1994, motor vehicle accident.  The February 1995 record from Dr. F.C. is clearly a follow-up record.  That record reports that the Veteran missed her appointments for November 30, 1994, and December 8, 1994, and that she went in that day because of pain in the neck posteriorly, trapezius area anteriorly and posteriorly with pain in the upper dorsal area at or about T4 or T5.  In the neck area, she was found to have no myositis but she had mild restriction of motion and discomfort with all movements.  She had radiation of the symptoms to the posterolateral aspect of the neck and both shoulders.  The neurological examination of the upper extremities was intact.  In the dorsal area, she had mild scoliosis and tenderness at the T4 or T5 area.  There was mild limitation of range of motion because of pain in the area.  Dr. F.C. could not reproduce any type of radicular symptoms in the dorsal region and there were no intercostal type pains.  Compression of the rib cage, costochondral joints of the sternum, etc., did not cause pain.  Chest expansion was normal.  X-rays of the dorsal spine done in the office today showed slight scoliosis to the right of the apex at T9-10, mild anterior spondylosis in the apex of the kyphosis curvature and the area of maximum tenderness was marked with a paper clip which turned out to be T4.  No apparent abnormalities were seen about this area other than the ones already mentioned.  She did have some degree of spondylosis present at the C5-6 segment.  Additional diagnoses reported were mild dorsal spondylosis and mild dorsal lumbar scoliosis, rotatory type.  The Board notes that this record is located on page 20 of the VBMS document dated June 21, 2001, entitled STR-Medical.  

Given the fact that the February 1995 report from Dr. F.C. is a follow-up record of the November 6, 1994, motor vehicle accident, the opinion provided by the September 2010 VA examiner is inadequate.  On remand, the September 2010 VA should review this document in detail and provide an opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims to the September 2010 VA orthopedic for an addendum opinion.  The examiner is asked to address whether it is at least as likely as not (50 percent or greater possibility) that any neck, shoulder or lower spine disorder was caused or aggravated by the November 6, 1994, MVA.  

The examiner must specifically discuss the November 6, 1994, record from Crawford Long Hospital located on page five of the VBMS document dated November 16, 2006, entitled Medical Treatment Record - Non-Government Facility, and the February 1995 record from Dr. F.C. located on page 20 of the document in VBMS dated June 21, 2001, entitled STR-Medical.  The examiner is also notified that VBMS contains several records dated prior to the November 6, 1994, MVA from which the state of the Veteran's neck, shoulder and lower spine can be ascertained in order to provide the requested opinion.  

If the requested physician is not available, a qualified substitute may be used.  The physician must set forth a rationale for any conclusion in a legible report.  The Veteran may be re-examined, if necessary.

2.  Review the claims folder and ensure that the foregoing development action has been conducted and completed in full.  If the development is incomplete, appropriate corrective action is to be implemented.

3.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

